            Case 3:21-cv-00219-YY         Document 1            Filed 02/09/21        Page 1 of 21




Daniel Snyder, OSB No. 783856
dansnyder@lawofficeofdanielsnyder.com
Carl Post, OSB No. 061058
carlpost@lawofficeofdanielsnyder.com
John Burgess, OSB No. 106498
johnburgess@lawofficeofdanielsnyder.com
LAW OFFICES OF DANIEL SNYDER
1000 S.W. Broadway, Suite 2400
Portland, Oregon 97205
Telephone: (503) 241-3617
Facsimile: (503) 241-2249

       Of Attorneys for Plaintiff




                             UNITED STATES DISTRICT COURT

                                      DISTRICT OF OREGON

                                      PORTLAND DIVISION




 DAWN MILLER,                                                              Case No. 3:21-cv-219

                         Plaintiff,
                                                     COMPLAINT
                                                     UNLAWFUL EMPLOYMENT ACTION
 PRESTIGE CARE, INC., and                            Title I of the Americans with Disabilities
 HOMEWOODS HEIGHTS, LLC                              Act, FMLA, and supplemental state law
                                                     claims
                         Defendants.

                                                     JURY TRIAL DEMANDED
                                I. PRELIMINARY STATEMENT

       1.       Plaintiff brings this action to remedy violations of Plaintiff’s statutory rights

under FMLA - 29 U.S.C. § 2601 et seq.; Title I of the ADA, 42 U.S.C. § 12112, as well as

supplementary state claims. Plaintiff seeks equitable relief as well as attorneys’ fees and costs.
PAGE 1 – COMPLAINT
                                         Law Offices of Daniel Snyder
                                                Attorneys at Law
                                        1000 S.W. Broadway, Suite 2400
                                             Portland, Oregon 97205
                                       (503) 241-3617 Fax (503) 241-2249
               Case 3:21-cv-00219-YY        Document 1            Filed 02/09/21   Page 2 of 21




                                          II. JURISDICTION

          2.       Jurisdiction is conferred upon this Court by 28 U.S.C. § 1331, federal question

jurisdiction, and 28 U.S.C. §1343, civil rights jurisdiction.

          3.       Plaintiff requests this Court invoke its supplemental jurisdiction pursuant to

28 U.S.C. § 1367 with respect to all causes of action based on Oregon statutory provisions or

common law as the state claims arise from the same nucleus of operative facts as the federal

claims.

          4.       All preconditions to jurisdiction pursuant to 42 U.S.C. § 2000e-5 have been

satisfied.

                   a.     On November 12, 2019, Plaintiff filed a charge of employment

          discrimination and retaliation with the Oregon Bureau of Labor and Industries (BOLI),

          case number DPEMDP191112-11734, for violation of Title I of the Americans With

          Disabilities Act and Oregon Unlawful Employment Practice. BOLI co-filed a charge with

          the Equal Employment Opportunity Commission (EEOC), charge number EEOC No.

          38D-2020-00201C.

                   b.     On November 12, 2020, issued Plaintiff a right to sue letter for case

          number DPEMDP191112-11734. This lawsuit was filed within 90 days of that date.

                   c.     On December 2, 2020, the EEOC issued Plaintiff a right to sue letter for

          charge number 38D-2020-00201C. This lawsuit was filed within 90 days of that date.

          5.       Plaintiffs’ claims are timely filed. Effective June 30, 2020, House Bill 4212

extends the statute of limitations for claims that have expired or will expire during the state of

emergency declared by Oregon’s Governor Kate Brown in response to the COVID-19 pandemic.

The period of the state of emergency began on March 8, 2020, and has recently been extended.

PAGE 2 – COMPLAINT
                                           Law Offices of Daniel Snyder
                                                  Attorneys at Law
                                          1000 S.W. Broadway, Suite 2400
                                               Portland, Oregon 97205
                                         (503) 241-3617 Fax (503) 241-2249
               Case 3:21-cv-00219-YY         Document 1            Filed 02/09/21   Page 3 of 21




          6.       Venue is in the District of Oregon pursuant to 28 U.S.C. § 1391(b) because the

claim arose in this Judicial District.

                                                III. PARTIES

          7.       Plaintiff, Dawn Miller (Plaintiff), is a citizen of the United States. At all times

material, Plaintiff worked for Defendant in Clackamas County, Oregon.

          8.       Defendant Prestige Care, Inc., (Defendant) is a Washington corporation,

registered to do business in Oregon. Defendant does regular and sustained business in Oregon,

including operating multiple retirement and assisted living communities in Multnomah County

and Clackamas County, Oregon. Said Defendant does business as Homewoods Heights LLC and

as Homewood Heights Assisted Living.

          9.       Defendant Homewoods Heights LLC is a Washington corporation, registered to

do business in Oregon. Defendant does regular and sustained business in Oregon, including

operating Homewood Heights Assisted Living assisted living in Clackamas County, Oregon.

          10.      At all times relevant, Defendant’s employees and supervisors as their conduct is

alleged herein were acting within the course and scope of their employment with Defendant.

                             IV. GENERAL FACTUAL ALLEGATIONS

          11.      Plaintiff worked for Defendants for her entire working life. On April 23, 2009,

Plaintiff was employed by Defendants. Defendants assigned her to work at Homewood Heights

Assisted Living Community in Milwaukie, Oregon. Plaintiff began working part-time, sixteen

hours per week, in a kitchen utility position when she was sixteen years old and still in high

school.




PAGE 3 – COMPLAINT
                                            Law Offices of Daniel Snyder
                                                   Attorneys at Law
                                           1000 S.W. Broadway, Suite 2400
                                                Portland, Oregon 97205
                                          (503) 241-3617 Fax (503) 241-2249
          Case 3:21-cv-00219-YY          Document 1            Filed 02/09/21   Page 4 of 21




       12.     In July 2010, the month after she graduated from high school, Defendants gave

Plaintiff full-time work as a cook in addition to other duties: kitchen utility; personal care

attendant; housekeeping; and resident activities.

       13.     In March 2015, Nancy Leifheit, the Executive Director of Homewood Heights

Assisted Living hired Plaintiff on a trial basis as the Activity Director. On March 30, 2015,

Defendants promoted Plaintiff to the permanent full-time position of Activity Director. As

Activity Director, Plaintiff had no responsibility to drive residents to activities of any kind.

       14.     The Community Bus Driver drove residents to community outings and to medical

appointments. In June 2016, the Community Bus Driver, Ron Murk, retired. Though Plaintiff

continued in her position as Activity Director, management split Mr. Murk’s bus drive duties

between Plaintiff and Maintenance Director Yuriy Pozhidayev. Plaintiff was given the

responsibility to drive the bus for activity related outings such as shopping, lunch outings, and

bus rides. Maintenance Director Yuriy Pozhidayev assumed the responsibility of driving

residents to medical appointments.

       15.     In May 2017, Plaintiff was trained to perform the Business Office Manager’s

duties. Plaintiff familiarized herself with and successfully performed those job tasks and duties

while the Office Manager was absent from work.

       16.     On May 16, 2017, Defendants revised the job description for Activity Director

also known as Life Enrichment Director. The updated job description includes portions of the

responsibilities previously held by the community bus driver. Defendants added “coordinates the

transportation of residents to and from events outside of the residents, which may include driving

a residence motor vehicle. Is accountable for all residents’ presence when leaving or returning to

a residence.” The revisions to the job description do not require the person holding that position

PAGE 4 – COMPLAINT
                                        Law Offices of Daniel Snyder
                                               Attorneys at Law
                                       1000 S.W. Broadway, Suite 2400
                                            Portland, Oregon 97205
                                      (503) 241-3617 Fax (503) 241-2249
          Case 3:21-cv-00219-YY          Document 1            Filed 02/09/21   Page 5 of 21




to do medical transport of the residents. Transporting residents to and from medical

appointments remained Yuriy Pozhidayev’s responsibility. This was the last job description that

Plaintiff was asked to sign.

       17.      In August 2017, Plaintiff stopped driving the bus altogether because she was

seven months pregnant. Due to her pregnancy, she was unable to bend over and assist the

residents with seatbelts. She was also unable to strap down wheelchairs. Maintenance Director

Yuriy Pozhidayev then took over all bus driving duties for both recreation and medical

appointments.

       18.      On October 1, 2017, Plaintiff started her maternity leave on FMLA. On October

14, 2017, Plaintiff’s son was born after an emergency cesarean section. During the birth, Plaintiff

experiencing birth trauma, postpartum depression, anxiety, and Post Traumatic Stress Disorder

(PTSD). She also began having panic attacks. While Plaintiff was off work on FMLA, she

received counseling for depression.

       19.      On January 1, 2018, Plaintiff returned to work from medical leave. Plaintiff

continued with counseling for her mental health condition. Mr. Pozhidayev continued to drive

residents to and from medical appointments.

       20.      On or about August 7, 2019, Plaintiff began taking medication for her depression

and anxiety. The medication did not eliminate all her symptoms.

       21.      On or about August 19, 2019, Defendants hired Monique Singh as the Executive

Director of Homewood Heights Assisted Living. On August 24, 2019, Executive Director

Monique Singh told Plaintiff that because she was cutting staff hours, from that point on Plaintiff

was solely in charge of driving the bus. This included medical transport in addition to activity-

related outings. Plaintiff did not agree to this change.

PAGE 5 – COMPLAINT
                                        Law Offices of Daniel Snyder
                                               Attorneys at Law
                                       1000 S.W. Broadway, Suite 2400
                                            Portland, Oregon 97205
                                      (503) 241-3617 Fax (503) 241-2249
         Case 3:21-cv-00219-YY          Document 1            Filed 02/09/21   Page 6 of 21




        22.    On September 5, 2019, Plaintiff realized that driving the company bus for medical

transport was aggravating her anxiety disorder. On September 5, 209, Plaintiff was driving all

day long, taking residents to medical appointments, picking the residents up, and driving the

residents back to the community. On September 5, 2019, Plaintiff had a panic attack while she

was driving. Plaintiff reported to the Dining Services Manager Rocio Salazar that she had a panic

attack while driving the bus for medical transport.

        23.    On September 9, 2019, Executive Director Monique Singh sent Plaintiff an email.

Singh wrote that Plaintiff’s department was exceeding the budgeted hours for labor and that

Plaintiff had to reduce her hours. Plaintiff then began working a day or two in the kitchen each

week.

        24.    Plaintiff contacted her primary doctor who wrote a note, excusing her from the

medical transport duty, scheduled her for a second evaluation on October 8, 2019, and referred

her to a psychiatrist. On September 10, 2019, Plaintiff provided Executive Director Monique

Singh with this doctor’s note. Plaintiff explained that she was suffering from Anxiety,

Depression, and had a panic attack while driving the bus.

        25.    On September 16, 2019, Plaintiff met with Executive Director Monique Singh, to

discuss event planning and budgeting. During this meeting, Singh said that there was negative

energy between them. During the meeting Plaintiff cried, hyperventilated, and told Singh that she

was having a panic attack.

        26.    On September 19, 2019, Plaintiff attended a staff meeting. Executive Director

Singh required all care staff members to stay after the meeting finished for additional individual

meetings regarding each department. In this meeting, Singh talked down to Plaintiff and belittled

her.

PAGE 6 – COMPLAINT
                                       Law Offices of Daniel Snyder
                                              Attorneys at Law
                                      1000 S.W. Broadway, Suite 2400
                                           Portland, Oregon 97205
                                     (503) 241-3617 Fax (503) 241-2249
          Case 3:21-cv-00219-YY          Document 1            Filed 02/09/21   Page 7 of 21




       27.     On September 20, 2019, Plaintiff was required to participate in a conference call

with Defendants’ Benefits Representative Susan Christian and Ms. Singh. At this meeting, Ms.

Christian informed Plaintiff that Prestige cannot reasonably accommodate Plaintiff as

recommended by her doctor and so the accommodation that she not drive for medical transport

was denied. Ms. Christian asked Plaintiff if she had any other suggestions to resolve “your

problem.” Plaintiff suggested that Defendants hire a part-time bus driver since there previously

was a full-time bus driver employed when Plaintiff was promoted into the Activity Director

position. Ms. Christian said hiring another employee was not a reasonable accommodation from

a business standpoint because it would cost money. Ms. Christian then said, “driving the bus is a

vital task for the Life Enrichment Director and is listed on the job description.” Plaintiff told

them it was never expected of her before to drive medical transport. Plaintiff told them that she

was to be re-evaluated by her doctor on October 8, 2019. Benefits Representative Susan

Christian then agreed to give Plaintiff short-term accommodations and have Maintenance

Director Yuriy Pozhidayev, continue to drive the bus for medical transport, but only if Plaintiff

promised that she would come back on October 9, 2019, with no restrictions.

       28.     On September 23, 2019, Plaintiff received an email from Executive Director

Monique Singh. She wrote that due to the temporary accommodations the company was giving

Plaintiff, she was directing Plaintiff to adjust her schedule and reduce her hours to meet budgeted

hours for the Activity Department. Ms. Singh’s justification was that Maintenance Director

Yuriy Pozhidayev was driving the bus for medical transport. After looking over the budgeted

labor hours for her department, Plaintiff discovered her department was not over budget in hours.

       29.     On September 27, 2019, Plaintiff began the process with the Oregon Bureau of

Labor and Industries Civil Rights Division (BOLI) to file an unlawful discrimination complaint

PAGE 7 – COMPLAINT
                                        Law Offices of Daniel Snyder
                                               Attorneys at Law
                                       1000 S.W. Broadway, Suite 2400
                                            Portland, Oregon 97205
                                      (503) 241-3617 Fax (503) 241-2249
         Case 3:21-cv-00219-YY           Document 1            Filed 02/09/21   Page 8 of 21




against Defendants. Plaintiff told Manager Rocio Salazar that she was filing a civil rights

complaint with BOLI.

       30.     On October 3, 2019, Plaintiff was walking past Business Office Manager Thao

Dinh who called out to her “oh, this is for you.” Ms. Dinh then handed Plaintiff a copy of a new

job description for the Activity Director. Defendants added to the lists of essential duties

“coordinates transportation of residents and operates van or bus to transport residents to events,

appointments, and programs as needed by the community.”

       31.     On October 4, 2019, Executive Director Monique Singh directed Plaintiff to

attend a meeting in her office. Singh, and Regional Director of Operations Karie Whitehead

retaliated against Plaintiff. They gave Plaintiff a “final written warning” for making a calendar

mistake by forgetting to input a volunteer group into the community calendar the prior month.

This was the first warning that Plaintiff had ever received while employed by Defendants.

       32.     On October 8, 2019, Plaintiff saw a psychiatrist on referral from her primary

doctor. The psychiatrist extended Plaintiff's accommodations not to drive the bus to residents’

medical appointments. The psychiatrist also prescribed antidepressant medicine which she said

may take up to six weeks to provide Plaintiff with improvement.

       33.     On October 10, 2019, Plaintiff sent an email to Executive Director Monique

Singh. Plaintiff wrote that Singh was hostile toward Plaintiff, and she frequently talked down to

Plaintiff like she was a child. Plaintiff explained that she suffers from anxiety and depression.

Plaintiff explained how threatening and hostile Singh was acting toward Plaintiff. Singh never

responded to this email or acknowledged it in any way.

       34.     On October 11, 2019, Plaintiff had another conference call with Executive

Director Monique Singh, and Benefits Representative Susan Christian, to discuss the October 8,

PAGE 8 – COMPLAINT
                                        Law Offices of Daniel Snyder
                                               Attorneys at Law
                                       1000 S.W. Broadway, Suite 2400
                                            Portland, Oregon 97205
                                      (503) 241-3617 Fax (503) 241-2249
         Case 3:21-cv-00219-YY          Document 1            Filed 02/09/21   Page 9 of 21




2019, note from her psychiatrist. They said since the psychiatrist's note “did not have an

expiration date” they “could no longer provide accommodations.” Plaintiff told them driving for

medical transport was not previously listed on her job description. Susan Christian argued with

Plaintiff and said that it was listed on there. Ms. Singh and Ms. Christian next suggested Plaintiff

step down from her position and find another placement within the building. Plaintiff told them

that she did not want to step down from her position. Plaintiff also told them that due to childcare

needs, she was only available from 7:00 a.m. through 6:00 p.m. Monday through Friday.

       35.     On October 14, 2019, Plaintiff learned that Executive Director Monique Singh,

had already posted an ad recruiting a replacement Activities Director, the position Plaintiff held.

       36.     On October 15, 2019, Plaintiff had another conference call with Executive

Director Monique Singh, and Benefits Representative Susan Christian. Executive Director

Monique Singh's proposed a new schedule for Plaintiff that required her to work hours when

childcare was not available to her and was dramatically different from her prior schedule.

Defendants proposed that Plaintiff work on Sunday and Monday from 10:00 p.m. to 6:00 a.m.,

on Wednesday from 7:00 a.m. to 6:00 p.m., and on Thursday from 10:00 a.m. to 7:00 p.m.

Plaintiff reiterated that due to childcare she can only work from 7:00 a.m. until 6:00 p.m.

Monday through Frida and she was unable to accept this proposed schedule. Plaintiff told them

that Dining Services Manager Rocio Salazar offered Plaintiff thirty hours per week working in

the kitchen during hours when she had childcare. Executive Director Monique Singh said that

Plaintiff could not work in the kitchen because the kitchen work was only temporarily available.

Benefits Representative Susan Christian then asked Plaintiff if she has considered quitting. Ms.

Christian said they can no longer provide accommodations for her and suggested Plaintiff look

around at nearby Prestige locations to see what they are hiring for, explain her situation to them

PAGE 9 – COMPLAINT
                                       Law Offices of Daniel Snyder
                                              Attorneys at Law
                                      1000 S.W. Broadway, Suite 2400
                                           Portland, Oregon 97205
                                     (503) 241-3617 Fax (503) 241-2249
         Case 3:21-cv-00219-YY          Document 1            Filed 02/09/21   Page 10 of 21




to see if other Prestige locations would be able to accommodate her. Ms. Christian said “Do this

now. The sooner the better.”

       37.     On the morning of October 18, 2019, Plaintiff sent an email to Executive Director

Monique Singh, and Benefits Representative Susan Christian, explaining that she was searching

for job opportunities at other Prestige locations within a ten-mile radius of her home in Oregon

City. Plaintiff wrote that although there were many listings, the only opening that Plaintiff was

qualified for was Kitchen Utility. Plaintiff wrote it would be detrimental to her career path if she

stepped down into an entry-level position. Plaintiff wrote that it took her six years of work hard

to climb into a management position and she would be faced with doing that all over again at a

different building. Plaintiff wrote that she was unable to resign from her position as the Life

Enrichment Director.

       38.     On October 18, 2019, in the afternoon, Plaintiff had another conference call with

Executive Director Monique Singh, Benefits Representative Susan Christian, and Human

Resources Representative Kelli Mask. Ms. Mask said that “we have tried to work with

accommodations for you, offering you an alternative schedule in different departments that you

ultimately turned down. We are now forced to administratively terminate your employment.”

Plaintiff said that her current note from her psychiatrist did not have an expiration date on the

accommodation because she just started a new medication and the doctor wanted to wait to see if

Plaintiff had any negative side effects or needed to change it. Benefits Representative Susan

Christian stated, “since there was no expiration date, we don't know when the accommodations

would end, and we cannot accommodate you from the business perspective that it could cost us

too much money.” Plaintiff desperately suggested that she can work any days in the kitchen, that

she needed a job to support her family. Singh said they had already moved forward with the

PAGE 10 – COMPLAINT
                                        Law Offices of Daniel Snyder
                                               Attorneys at Law
                                       1000 S.W. Broadway, Suite 2400
                                            Portland, Oregon 97205
                                      (503) 241-3617 Fax (503) 241-2249
         Case 3:21-cv-00219-YY         Document 1            Filed 02/09/21   Page 11 of 21




hiring process of another individual for the kitchen position. Singh then asked Human Resources

Representative Kelli Mask for a suggestion. Mask responded with “it’s up to the administrator to

pick the best candidate.” Ms. Singh declared this new candidate had many years of experience

working in a commercial kitchen and would be a better candidate. Plaintiff said “in the four

years of doing this job, I was never expected to drive for medical transport! It is not listed on my

job description. Now you're going to fire me because I have a doctor note?” The managers ended

the conversation saying that Plaintiff would receive a call when her final check arrived. When

the conference call ended, Plaintiff started crying, hyperventilating, and having another panic

attack sitting in Singh’s office. Singh told Plaintiff that she needed to gather her belongings and

she was to be escorted off the property.

                                     FIRST CLAIM FOR RELIEF

                     (Title I of the Americans with Disabilities Act - Discrimination)

       39.     Plaintiff realleges all relevant paragraphs.

       40.     At all times material, each Defendant was an employer for the purpose of, and

subject to, the Americans with Disabilities Act (ADA).

       41.     Plaintiff has an impairment, which substantially limits one or more major life

activities, has a history or record of such impairment, and was regarded by Defendant as having

such impairment.

       42.     After Plaintiff disclosed Plaintiff’s disability to Defendant, Defendant began to

discriminate against Plaintiff as alleged above. Said discrimination was based on Defendant’s

failure to reasonably accommodate Plaintiff, disparate treatment, retaliation, and a hostile work

environment.



PAGE 11 – COMPLAINT
                                       Law Offices of Daniel Snyder
                                              Attorneys at Law
                                      1000 S.W. Broadway, Suite 2400
                                           Portland, Oregon 97205
                                     (503) 241-3617 Fax (503) 241-2249
         Case 3:21-cv-00219-YY            Document 1           Filed 02/09/21   Page 12 of 21




        43.     At all relevant times, Plaintiff was able to perform the essential functions of

Plaintiff's position, with or without reasonable accommodations. Plaintiff requested reasonable

accommodations from Defendant.

        44.     Each Defendant failed to engage in the interactive process with Plaintiff.

        45.     Each Defendant’s conduct violated 42 U.S.C. § 12112.

        46.     As a result, Plaintiff suffered damage and is entitled to the damages and other

relief set forth below.

        47.     Plaintiff is entitled to equitable relief, including but not limited to, a declaration

that Defendant violated Plaintiff’s statutory rights, reinstatement, and an injunction prohibiting

further discrimination and retaliation.

        48.     Plaintiff is entitled to an award for past lost wages and benefits and future lost

earnings, benefits, and lost earning capacity, and other compensatory damages for past and future

pecuniary losses. Plaintiff should be awarded economic damages in an amount determined fair

by a jury.

        49.     Plaintiff is entitled to non-economic damages sufficient to compensate Plaintiff

for emotional distress and other nonpecuniary losses in an amount to be proved at trial. Plaintiff

should be awarded non-economic damages in an amount determined fair by a jury.

        50.     The court should enter an order declaring that Defendant violated the ADA.

        51.     To the extent any amount awarded to Plaintiff is for damages occurring prior to

the entry of judgment, Plaintiff is entitled to an award of prejudgment interest at the legal rate

from the date the damage occurred until the date of judgment.

        52.     Pursuant to 42 U.S.C. § 12205, Plaintiff is entitled to an award of attorney’s fees,

expert witness fees, and costs incurred herein.

PAGE 12 – COMPLAINT
                                         Law Offices of Daniel Snyder
                                                Attorneys at Law
                                        1000 S.W. Broadway, Suite 2400
                                             Portland, Oregon 97205
                                       (503) 241-3617 Fax (503) 241-2249
         Case 3:21-cv-00219-YY            Document 1            Filed 02/09/21   Page 13 of 21




        53.     Plaintiff is entitled to post judgment interest on all damages, costs, expenses, and

fees from the date of judgment until the date paid.

                                      SECOND CLAIM FOR RELIEF

                          (Title I of the Americans with Disabilities Act - Retaliation)

        54.     Plaintiff realleges all relevant paragraphs.

        55.     Defendant retaliated against Plaintiff for pursuing Plaintiff's rights in accordance

with the ADA. Such actions by Defendant are in violation of the Americans with Disabilities

Act.

        56.     As a result, Plaintiff suffered damage and is entitled to the damages and other

relief set forth below.

        57.     Plaintiff is entitled to equitable relief, including but not limited to, a declaration

that Defendant violated Plaintiff’s statutory rights, reinstatement, and an injunction prohibiting

further discrimination and retaliation.

        58.     Plaintiff is entitled to an award for past lost wages and benefits and future lost

earnings, benefits, and lost earning capacity, and other compensatory damages for past and future

pecuniary losses. Plaintiff should be awarded economic damages in an amount determined fair

by a jury.

        59.     Plaintiff is entitled to non-economic damages sufficient to compensate Plaintiff

for emotional distress and other nonpecuniary losses in an amount to be proved at trial. Plaintiff

should be awarded non-economic damages in an amount determined fair by a jury.

        60.     The court should enter an order declaring that Defendant violated the ADA.




PAGE 13 – COMPLAINT
                                          Law Offices of Daniel Snyder
                                                 Attorneys at Law
                                         1000 S.W. Broadway, Suite 2400
                                              Portland, Oregon 97205
                                        (503) 241-3617 Fax (503) 241-2249
         Case 3:21-cv-00219-YY          Document 1            Filed 02/09/21   Page 14 of 21




       61.     To the extent any amount awarded to Plaintiff is for damages occurring prior to

the entry of judgment, Plaintiff is entitled to an award of prejudgment interest at the legal rate

from the date the damage occurred until the date of judgment.

       62.     Pursuant to 42 U.S.C. § 12205, Plaintiff is entitled to an award of attorney’s fees,

expert witness fees, and costs incurred herein.

       63.     Plaintiff is entitled to post judgment interest on all damages, costs, expenses, and

fees from the date of judgment until the date paid.

                                     THIRD CLAIM FOR RELIEF

                           (ORS 659A.103 et seq. - Oregon Rehabilitation Act)

       64.     Plaintiff realleges all relevant paragraphs.

       65.     Plaintiff is a ‘disabled person’ as defined at ORS 659A.104(1).

       66.     Defendant is an ‘employer’ as defined at ORS 659A.106.

       67.     After Plaintiff disclosed Plaintiff's disability to Defendant, defendant began to

discriminate against Plaintiff as alleged above. Said discrimination was based on Defendant’s

failure to reasonably accommodate Plaintiff, disparate treatment, retaliation, and a hostile work

environment.

       68.     Defendant failed to engage in the interactive process with Plaintiff.

       69.     Plaintiff could perform the essential functions of Plaintiff's job with Defendant

with or without the reasonable accommodations of allowing Plaintiff to continue to work.

       70.     Defendant’s refusal to provide reasonable accommodations for Plaintiff’s known

disability constitutes discrimination against Plaintiff due to Plaintiff's disability pursuant to ORS

659A.103 et seq.



PAGE 14 – COMPLAINT
                                        Law Offices of Daniel Snyder
                                               Attorneys at Law
                                       1000 S.W. Broadway, Suite 2400
                                            Portland, Oregon 97205
                                      (503) 241-3617 Fax (503) 241-2249
         Case 3:21-cv-00219-YY            Document 1           Filed 02/09/21   Page 15 of 21




        71.     As a result, Plaintiff suffered damage and is entitled to the damages and other

relief set forth below.

        72.     Plaintiff is entitled to equitable relief, including but not limited to, a declaration

that Defendant violated Plaintiff’s statutory rights, reinstatement, and an injunction prohibiting

further discrimination and retaliation.

        73.     Plaintiff is entitled to an award for past lost wages and benefits and future lost

earnings, benefits, and lost earning capacity, and other compensatory damages for past and future

pecuniary losses. Plaintiff should be awarded economic damages in an amount determined fair

by a jury.

        74.     Plaintiff is entitled to non-economic damages sufficient to compensate Plaintiff

for emotional distress and other nonpecuniary losses in an amount to be proved at trial. Plaintiff

should be awarded non-economic damages in an amount determined fair by a jury.

        75.     The court should enter an order declaring that defendant violated the Oregon

Rehabilitation Act.

        76.     To the extent any amount awarded to Plaintiff is for damages occurring prior to

the entry of judgment, Plaintiff is entitled to an award of prejudgment interest at the legal rate

from the date the damage occurred until the date of judgment.

        77.     Pursuant to ORS Chapter 659A and ORS 20.107, Plaintiff is entitled to recover

Plaintiff's reasonable attorney fees and costs, including expert witness fees.

        78.     Plaintiff is entitled to post judgment interest on all damages, costs, expenses, and

fees from the date of judgment until the date paid.

        /////



PAGE 15 – COMPLAINT
                                         Law Offices of Daniel Snyder
                                                Attorneys at Law
                                        1000 S.W. Broadway, Suite 2400
                                             Portland, Oregon 97205
                                       (503) 241-3617 Fax (503) 241-2249
        Case 3:21-cv-00219-YY            Document 1            Filed 02/09/21   Page 16 of 21




                                   FOURTH CLAIM FOR RELIEF

                   (Family and Medical Leave Act of 1993 - 29 U.S.C. § 2601 et seq.)

       79.     Plaintiff realleges all relevant paragraphs.

       80.     Defendant is an ‘employer’ within the meaning of 29 U.S.C. § 2611(4).

       81.     Defendant employed at least 50 employees for each working day during each of

20 or more calendar work weeks in the year prior to Plaintiff taking leave and in the year that

Plaintiff took leave, 2017 and 2018.

       82.     At all times material, Plaintiff was an ‘eligible employee’ within the meaning of

29 U.S.C. § 2611(2).

       83.     At all times in 2017 and 2018, Defendant employed 50 or more employees with

75 miles of the worksite where Plaintiff performed work for Defendant.

       84.     Plaintiff was employed by Defendant for at least 1,250 hours of service during the

12-month period immediately preceding the commencement of the leave.

       85.     Plaintiff was employed by Defendant for more than 12 months prior to

commencing leave on or about October 1, 2017.

       86.     At all times material, Plaintiff was an ‘eligible employee’ within the meaning of

29 U.S.C. § 2611(2).

       87.     Plaintiff took medical leave protected by the Family Medical Leave Act (FMLA).

       88.     At all material times, Plaintiff suffered from a serious health condition, as defined

by 29 U.S.C. § 2611(11).

       89.     Defendant interfered, discriminated, and retaliated against Plaintiff for engaging

in the protected activity of taking leave under FMLA.



PAGE 16 – COMPLAINT
                                         Law Offices of Daniel Snyder
                                                Attorneys at Law
                                        1000 S.W. Broadway, Suite 2400
                                             Portland, Oregon 97205
                                       (503) 241-3617 Fax (503) 241-2249
         Case 3:21-cv-00219-YY           Document 1            Filed 02/09/21   Page 17 of 21




       90.       Defendant interfered, discriminated, and retaliated against Plaintiff for taking

medical leave by taking adverse employment actions against Plaintiff, including, but not limited

to, terminating Plaintiff and refusing to reinstate Plaintiff to employment.

       91.       As a direct and proximate result of Defendant’s interference, discrimination and

retaliation, Plaintiff has suffered lost income and will continue to suffer past and future wages,

past and future benefits, and other expenses, all to Plaintiff's economic damages in an amount to

be determined at trial.

       92.       The court should enter an order declaring that Defendant violated the FMLA.

       93.       To the extent any amount awarded to Plaintiff is for damages occurring prior to

the entry of judgment, Plaintiff is entitled to an award of prejudgment interest at the legal rate

from the date the damage occurred until the date of judgment.

       94.       Plaintiff is entitled to an award of liquidated damages pursuant to 29 U.S.C. §

2617(a)(1)(A).

       95.       Pursuant to 29 U.S.C. § 2617(a)(3), Plaintiff is entitled to an award of attorney’s

fees, expert fees, and costs incurred herein.

       96.       Plaintiff is entitled to post judgment interest on all damages, costs, expenses, and

fees from the date of judgment until the date paid.

                                       FIFTH CLAIM FOR RELIEF

                            (Oregon Family Leave Act - ORS 659A.150 et. seq.)

       97.       Plaintiff realleges all relevant paragraphs.

       98.       Plaintiff took medical leave protected by the Oregon Family Leave Act (OFLA).

       99.       Defendant employed 25 or more persons in the State of Oregon for each working

day during each of 20 or more calendar workweeks in the year 2016.

PAGE 17 – COMPLAINT
                                         Law Offices of Daniel Snyder
                                                Attorneys at Law
                                        1000 S.W. Broadway, Suite 2400
                                             Portland, Oregon 97205
                                       (503) 241-3617 Fax (503) 241-2249
          Case 3:21-cv-00219-YY         Document 1            Filed 02/09/21   Page 18 of 21




         100.   Defendant employed 25 or more persons in the State of Oregon for each working

day during each of 20 or more calendar workweeks in the year 2017, the year Plaintiff took

leave.

         101.   Immediately prior to commencing family leave in 2017, Plaintiff worked for

Defendant for more than 180 days.

         102.   Plaintiff worked an average of more than 25 hours per week for Defendant during

the 180 days immediately preceding the date on which Plaintiff commenced family leave.

         103.   At all material times, Plaintiff had a serious health condition as that term is

defined in ORS 659A.150(6).

         104.   Defendant interfered, discriminated, and retaliated against Plaintiff for taking

medical leave by taking adverse employment actions against Plaintiff, including, but not limited

to, terminating Plaintiff’s employment.

         105.   As a result of Defendant’s interference, discrimination, and retaliation against

Plaintiff, Plaintiff suffered and continued to suffer economic losses.

         106.   As a result of Defendant’s discrimination and retaliation against Plaintiff, Plaintiff

is entitled to equitable relief.

         107.   Pursuant to 659A.885, Plaintiff is entitled to recover back pay.

         108.   The court should enter an order declaring that defendant violated the OFLA.

         109.   To the extent any amount awarded to Plaintiff is for damages occurring prior to

the entry of judgment, Plaintiff is entitled to an award of prejudgment interest at the legal rate

from the date the damage occurred until the date of judgment.

         110.   Pursuant to ORS 659A.885(1) and ORS 20.107, Plaintiff is entitled to recover

Plaintiff's reasonable attorney fees and costs, including expert witness fees.

PAGE 18 – COMPLAINT
                                        Law Offices of Daniel Snyder
                                               Attorneys at Law
                                       1000 S.W. Broadway, Suite 2400
                                            Portland, Oregon 97205
                                      (503) 241-3617 Fax (503) 241-2249
         Case 3:21-cv-00219-YY            Document 1          Filed 02/09/21   Page 19 of 21




       111.    Plaintiff is entitled to post judgment interest on all damages, costs, expenses, and

fees from the date of judgment until the date paid.

       112.    Plaintiff is entitled to equitable relief, including but not limited to, a declaration

that Defendant violated Plaintiff’s statutory rights, reinstatement, and an injunction prohibiting

further discrimination and retaliation.

       113.    Plaintiff is entitled to an award for past lost wages and benefits and future lost

earnings, benefits, and lost earning capacity, and other compensatory damages for past and future

pecuniary losses. Plaintiff should be awarded economic damages in an amount determined fair

by a jury.

       114.    Plaintiff is entitled to a declaration that the conduct of the Defendant violated

ORS 659A.230.

       115.    The court should enter an order declaring that defendant violated ORS 659A.230.

       116.    To the extent any amount awarded to Plaintiff is for damages occurring prior to

the entry of judgment, Plaintiff is entitled to an award of prejudgment interest at the legal rate

from the date the damage occurred until the date of judgment.

       117.    Pursuant to ORS Chapter 659A and ORS 20.107, the Plaintiff is entitled to

recover reasonable attorney fees and costs, including expert witness fees.

       118.    Plaintiff is entitled to post judgment interest on all damages, costs, expenses, and

fees from the date of judgment until the date paid.

                                     SIXTH CLAIM FOR RELIEF

                                           (Wrongful Termination)

       119.    Plaintiff realleges all relevant paragraphs.



PAGE 19 – COMPLAINT
                                        Law Offices of Daniel Snyder
                                               Attorneys at Law
                                       1000 S.W. Broadway, Suite 2400
                                            Portland, Oregon 97205
                                      (503) 241-3617 Fax (503) 241-2249
         Case 3:21-cv-00219-YY            Document 1           Filed 02/09/21   Page 20 of 21




        120.    Defendant’s conduct, as alleged, was in retaliation for Plaintiff's assertion of

Plaintiff's state and federally protected rights to work in an environment free from

discrimination, harassment, and otherwise hostile work environments, and as such constitutes a

wrongful discharge under state common law.

        121.    Plaintiff’s remedies under state and federal statutory law do not constitute a

complete remedy for the damage Defendant has inflicted.

        122.    As a result, Plaintiff suffered damage and is entitled to the damages and other

relief set forth below.

        123.    Plaintiff is entitled to equitable relief, including but not limited to, a declaration

that Defendant violated Plaintiff’s statutory rights, reinstatement, and an injunction prohibiting

further discrimination and retaliation.

        124.    Plaintiff is entitled to an award for past lost wages and benefits and future lost

earnings, benefits, and lost earning capacity, and other compensatory damages for past and future

pecuniary losses. Plaintiff should be awarded economic damages in an amount determined fair

by a jury.

        125.    Plaintiff is entitled to non-economic damages sufficient to compensate Plaintiff

for emotional distress and other nonpecuniary losses in an amount to be proved at trial. Plaintiff

should be awarded non-economic damages in an amount determined fair by a jury.

        126.    To the extent any amount awarded to Plaintiff is for damages occurring prior to

the entry of judgment, Plaintiff is entitled to an award of prejudgment interest at the legal rate

from the date the damage occurred until the date of judgment.

        127.    Pursuant to ORS 20.107, Plaintiff is entitled to an award of attorney fees and

expert witness fees.

PAGE 20 – COMPLAINT
                                         Law Offices of Daniel Snyder
                                                Attorneys at Law
                                        1000 S.W. Broadway, Suite 2400
                                             Portland, Oregon 97205
                                       (503) 241-3617 Fax (503) 241-2249
         Case 3:21-cv-00219-YY         Document 1            Filed 02/09/21   Page 21 of 21




       128.    Plaintiff is entitled to post judgment interest on all damages, costs, expenses, and

fees from the date of judgment until the date paid.

                                        PRAYER FOR RELIEF

               Plaintiff prays for the following judgment against Defendant:

       1.      A sum which will fully compensate Plaintiff for Plaintiff's non-economic

damages in a sum that is just as determined by a jury;

       2.      A sum which will fully compensate Plaintiff for Plaintiff's economic damages in a

sum that is just as determined by a jury;

       3.      Equitable relief, including but not limited to, reinstatement if Plaintiff so chooses;

       4.      Liquidated damages;

       5.      Plaintiff’s costs and disbursements incurred herein;

       6.      Plaintiff’s attorney fees; and

       7.      For such other and further relief as the Court may deem just and equitable.

Plaintiff demands a trial by Jury.


Dated: February 9, 2021

                                                Law Offices of Daniel Snyder
                                                 /s/ Daniel Snyder
                                                Daniel Snyder, OSB No. 783856
                                                dansnyder@lawofficeofdanielsnyder.com
                                                Carl Post, OSB No. 06105
                                                carlpost@lawofficeofdanielsnyder.com
                                                John David Burgess, OSB 106498
                                                johnburgess@lawofficeofdanielsnyder.com
                                                Tel: (503) 241-3617 / Fax: (503) 241-2249

                                                Of Attorneys for Plaintiff




PAGE 21 – COMPLAINT
                                       Law Offices of Daniel Snyder
                                              Attorneys at Law
                                      1000 S.W. Broadway, Suite 2400
                                           Portland, Oregon 97205
                                     (503) 241-3617 Fax (503) 241-2249
